NO. 07-05-0143-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                       JULY 12, 2005

                           ______________________________

                     PATRICK KAMEL MCCULLOUGH, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

             FROM THE 183RD DISTRICT COURT OF HARRIS COUNTY;

                  NO. 986195; HONORABLE JOAN HUFFMAN, JUDGE
                         _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R.

App. P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   Mackey K. Hancock
                                                       Justice

Do not publish.